Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-3, 6-11, 14-18, and 21 are presented for examination.
Claims 2, 10 and 17 are amended. 
Claims 4-5, 12-13, and 19-20 are canceled.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 6 section 3 – page 7 , filed June 28, 2021, with respect to claims 2-3, 6-11, 14-18, and 21 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 2-3, 6-11, 14-18, and 21 have been withdrawn.

Allowable Subject Matter
Claim(s) 2-3, 6-11, 14-18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 2-3, 6-11, 14-18, and 21  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 10 and 17 … decode wireless broadcast transmissions based on a first parameter value set for a first radio environment, wherein the first radio environment has a first level of mobility of receiver devices and a first target distance of wireless transmission, wherein the first parameter value set includes a first frequency transform size and a sampling rate; reconfigure the apparatus according to a second parameter value set for a second radio environment, wherein the second radio environment has a second level of mobility of receiver devices and a second target distance of wireless transmission, wherein the second parameter value set includes a second frequency transform size and a sampling rate; and decode wireless broadcast transmissions based on the second parameter value set… and in combination with other limitations recited as specified in claims 1, 10 and 17
Claims 2-3, 6-11, 14-18, and 21 are allowable over ODP rejection since the terminal disclaimer filed on April 6, 2021 is approved.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Walton et al. (US Pub. No.: 2004/0081131) disclose techniques to use OFDM symbols of different sizes to achieve greater efficiency for OFDM systems. The system traffic may be arranged into different categories (e.g., control data, user data, and pilot data). For each category, one or more OFDM symbols of the proper sizes may be selected for use based on the expected payload size for the traffic in that category. For example, control data may be transmitted using OFDM symbols of a first size, user data may be transmitted using OFDM symbols of the first size and a second size, and pilot data may be transmitted using OFDM symbols of a third size or the first size. In one exemplary design, a small OFDM symbol is utilized for pilot and for transport channels used to send control data, and a large OFDM symbol and the small OFDM symbol are utilized for transport channels used to send user data. 
Cai (US Pub. No.:2011/0032850) discloses a station is disclosed that is configured for signal transmission in an Orthogonal Frequency Division Multiple Access (OFDMA) system. The station includes a processor configured to fix a subcarrier spacing to a predetermined value for one or more subframes in all available bandwidths. The station further includes a transmitter configured to transmit a signal having the fixed subcarrier spacing, regardless of a frame structure of the one or more subframes. According to certain embodiments, the predetermined value may be divided evenly by at least one channel raster. The predetermined value may be 12.5 KHz, according to certain embodiments. Alternatively, the predetermined value is 6.25 KHz for one or more low mobility mobile stations, and/or the predetermined value is 25 KHz for one or more high mobility mobile stations. The station may be a mobile station or a base station configured for uplink and downlink transmission.
Zhang (US Pub. No.:2007/0274252) discloses a method and apparatus for wireless communication in which groups of expected mobile device mobility speed ranges are established. A first sub-carrier block arrangement for the group having the lowest expected mobility speed range is determined. The first sub-carrier block arrangement is comprised of a plurality of sub-carriers. A second sub-carrier block arrangement for a group having an expected mobility speed range faster than the expected speed range of the lowest expected speed range group is determined. The second sub-carrier block arrangement is comprised of the plurality of sub-carriers. The first and second sub-carrier block arrangements are different but use the same sub-carrier spacing and symbol duration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469